Name: Council Regulation (EEC) No 1752/80 of 30 June 1980 fixing the guide price for castor seeds for the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 172/4 Official Journal of the European Communities 5 . 7 . 80 COUNCIL REGULATION (EEC) No 1752/80 of 30 June 1980 fixing the guide price for castor seeds for the 1980/81 marketing year producers, having regard to the supply requirements of the Community ; whereas, to this end, a balanced relationship should be maintained between this price and the price which may be obtained for substitute crops and, in particular, from those other oil seeds ; Whereas the guide price must be fixed for a standard quality to be determined taking into account the average quality of the seeds harvested in the Commu ­ nity ; whereas the quality laid down for the 1979/80 marketing year meets this requirement and can accord ­ ingly be used for the following marketing year, HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2874/77 of 19 December 1977 laying down special measures for castor seeds ('), and in particular Article 1 ( 1 ) and (3) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas subparagraph 1 of Article 1 ( 1 ) of Regulation (EEC) No 2874/77 provides that a guide price for castor seeds falling within subheading 12.01 B of the Common Customs Tariff shall be fixed annually ; Whereas, when this price is fixed , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are in particular to ensure a fair standard of living for the agricultural community, and to ensure that supplies are available and reach consumers at reasonable prices ; Whereas the third subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 2874/77 provides more specifi ­ cally that this price shall be fixed at a fair level for For the 1980/81 marketing year, the guide price for castor seeds shall be 54-37 ECU per 100 kilograms . Article 2 The price referred to in Article 1 shall relate to seeds :  in bulk, of sound, genuine and merchantable quality, and  with an impurity content of 2 % and, for the seeds as such, humidity and oil contents of 14 and 45 % respectively. Article 3 Ths Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1980 . For the Council The President V. BALZAMO (') OJ No L 332, 24 . 12 . 1977, p. 1 . (2 ) OJ No C 97, 21 . 4. 1980, p. 33 . (3 ) Opinion delivered on 26 March 1980 (not yet published in the Official Journal).